DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reading device configured to read a document” “an image forming device configured to form an image” in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka.

	




      Regarding claim 1, Wang discloses an image processing apparatus comprising (paragraph 1, 49-51; host computer 602 (image processing apparatus) includes image orientation detection module 620): 
       a display device configured to display information (paragraph 52; display 624 for displaying image); 
       a reading device configured to read a document (limitation interpreted under 35 U.S.C. 112(f) as the scanner: paragraph 22, 94; scanner reads images of documents); and 
       one or more controllers configured to function as (paragraph 50-51; processor 612):
         a unit configured to input an image read by the reading device (paragraph 22, 94; processing unit 612 is unit for inputting read image from scanner connected to computer 602) to a trained model trained based on an image that does not contain text and orientation information about the image that does not contain text (paragraph 20, 22, 23, 30-36, 80-84; image is input in to the predictive models to determine image orientation; image as shown in Fig. 1-4 does not include text; image only includes color, luminance information and does not include orientation information).
        Wang discloses an output result from the trained model (paragraph 80-84; determined image orientation of image as output result of the trained model of step 1102). 
However Wang does not disclose a unit configured to display information about the image read by the reading device on the display device based on at least an output result.
        Hikosaka discloses a unit configured to display information about the image read by the reading device on the display device based on at least an output result (paragraph 39-42, 53-56; after document is scanned, if the image data is determined to be upside down (output result) then a message information is displayed indicating the image being upside down).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Hikosaka to provide display of information of determined result.
        The motivation to combine the references is to provide notification to user that the scanned image is upside down and provide rotation of upside down image based on detection of user touching screen (paragraph 53-57).

           Regarding claim 17, Hikosaka discloses the image processing apparatus according to claim 1, further comprising an image forming device configured to form an image on a sheet (limitation interpreted under 35 U.S.C. 112(f) as the printer: paragraph 13-15; printing apparatus 12 prints image on sheet).


       Regarding claim 18, see rejection of claim 1. Further Wang discloses a method of controlling an image processing apparatus including a display device configured to display information and a reading device configured to read a document (paragraph 1, 49-51; method for host computer 602 (image processing apparatus) includes image orientation detection module 620; paragraph 52; display 624 for displaying image; paragraph 22, 94; scanner reads images of documents).





       Regarding claim 19, see rejection of claim 1. Further Wang discloses a non-transitory computer-readable storage medium storing a computer-executable program for executing a method of controlling an image processing apparatus including a display device configured to display information and a reading device configured to read a document (paragraph 51, 90; processor executes program stored in RAM; paragraph 1, 49-51; method for host computer 602 (image processing apparatus) includes image orientation detection module 620; paragraph 52; display 624 for displaying image; paragraph 22, 94; scanner reads images of documents).




Claim(s) 2-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of JP 4931897 to Hirohata.

       Regarding claim 2, Wang does not disclose the image processing apparatus according to claim 1, wherein the one or more controllers display the image rotated based on the output result on the display device.
       Hirohata discloses wherein the one or more controllers display the image rotated based on the output result on the display device (paragraph 44, 52-54, 73-75, 79-81; based on determined inclination of document data (output result), candidate correction page data is displayed as P1, P2 that are rotated based on inclination amount).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Hirohata to provide rotation correction for scanned image data.
        The motivation to combine the references is to provide preview display of candidate corrected image data such that user can select the image having the right correction from the candidates for scan image data having rotation error (paragraph 79-84).


       Regarding claim 3, Hirohata discloses the image processing apparatus according to claim 1, wherein the one or more controllers display the image rotated based on the output result and the image before being rotated next to each other (paragraph 44, 52-54, 73-75, 79-81; based on determined inclination of document data (output result), candidate correction page data is displayed in screen 4a as P1, P2 that are rotated based on inclination amount and are displayed next to image P0 that is NOT corrected (before being rotated)).


       Regarding claim 4, Hirohata discloses the image processing apparatus according to claim 2, wherein the image rotated based on the output result is an image presenting a suggested correction ((paragraph 44, 52-54, 73-75, 79-81; based on determined inclination of document data (output result), candidate correction page data is displayed in screen 4a as P1, P2 that are rotated based on inclination amount and are displayed as suggestion for correction by user selecting one of the candidates using button).






       Regarding claim 6, Hirohata discloses the image processing apparatus according to claim 1, wherein on a screen displaying image list information about the image read by the reading device, the one or more controllers arrange at least one image in a rotated orientation based on the output result (paragraph 44, 52-54, 73-75, 79-81; based on determined inclination of document data (output result), candidate correction page data is displayed as P1, P2 that are rotated based on inclination amount in addition to uncorrected image P0 as image list containing P0-P2).




Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of JP 2004056482 to Maruoka.
       Regarding claim 5, Wang discloses image read by the reading device (paragraph 22, 94; scanner reads images of documents). However Wang does not disclose the image processing apparatus according to clam 1, wherein on a screen displaying image list information about the image read, the one or more controllers display the information about at least one image in a selected state based on the output result.
        Maruoka discloses wherein on a screen displaying image list information about the image read, the one or more controllers display the information about at least one image in a selected state based on the output result (paragraph 13, 17, 40, 53-54; photo screen displaying list of digital photos read from memory; if photo image has tilt data (output result), then CPU 7 determines that the image is selected to be displayed with tilt mark D6 (selected state)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Maruoka to display list image with selection state of image.
        The motivation to combine the references is to provide display using icon to notify user of image data having rotation so that user can readily know which image has rotation (paragraph 13, 17, 40, 53-54).



       Regarding claim 7, Wang discloses image read by the reading device (paragraph 22, 94; scanner reads images of documents). Further Maruoka discloses the image processing apparatus according to claim 1, wherein on a screen displaying image list information about the image read, the one or more controllers associate at least one image with a predetermined icon based on the output result (paragraph 13, 17, 40, 53-54; photo screen displaying list of digital photos read from memory; if photo image has tilt data (output result), then CPU 7 determines that the image is selected to be displayed with tilt mark D6 (icon)).


       Regarding claim 8, Hikosaka discloses the image processing apparatus according to claim 7, an image having an image orientation error (paragraph 39-42, 53-56; after document is scanned, if the image data is determined to be upside down then it has orientation error). Further Maruoka discloses wherein the predetermined icon is an icon that identifies an image having an image orientation (paragraph 13, 17, 40, 53-54; photo screen displaying list of digital photos read from memory; if photo image has tilt data (image orientation), then the image is displayed with tilt mark D6 (icon)).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of JP 2004056482 to Maruoka in view of JP 4931897 to Hirohata further in view of JP 2001333372 to Yoshino.
       Regarding claim 9, Wang does not disclose the image processing apparatus according to claim 7, an image having an orientation rotated based on the output result.
        Hirohata discloses an image having an orientation rotated based on the output result (paragraph 44, 52-54, 73-75, 79-81; based on determined inclination of document data (output result), candidate correction page data is displayed as P1, P2 that are rotated based on inclination amount).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Hirohata to provide rotation correction for scanned image data.
        The motivation to combine the references is to provide preview display of candidate corrected image data such that user can select the image having the right correction from the candidates for scan image data having rotation error (paragraph 79-84).

However Wang in view of Hirohata does not disclose wherein the predetermined icon is an icon that identifies an image having an orientation rotated.
        Yoshino discloses wherein the predetermined icon is an icon that identifies an image having an orientation rotated (paragraph 77, 100-101; mark 85 (icon) is displayed next to image having rotation correction).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Yoshino to provide icon display of rotated image.
        The motivation to combine the references is to provide display of corrected thumbnail list image including marks to indicate correction of image data of the thumbnail whenever the original image associated is corrected so that user can recognize corrected image data in the image list display (paragraph 8-10, 100-101).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of US 20040184115 to Suzuki.
       Regarding claim 10, Wang does not disclose the image processing apparatus according to claim 1, wherein on a screen displaying image list information about the image read by the reading device, the one or more controllers correct all images each having an image orientation error together.
        Suzuki discloses wherein on a screen displaying image list information about the image read by the reading device, the one or more controllers correct all images each having an image orientation error together (paragraph 6, 28, 37-38, 40-41; Fig. 8 shows image list display of thumbnails read by scanner; controller 26; for all images having landscape/portrait orientation error (width<length) the image is rotated in s8 and displayed in thumbnail list in s7).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Suzuki to provide list image data with all correction of images that need correction.
        The motivation to combine the references is to provide automatic correction only when needed and display of thumbnail list image on the display based on correction regardless of how the original was placed on the scanner (paragraph 6-10, 28, 37-38, 40-41).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of US 20160275374 to Zhu.
       Regarding claim 11, Wang does not disclose the image processing apparatus according to claim 1, further comprising a further trained model configured to classify an image type.
        Zhu discloses further comprising a further trained model configured to classify an image type (paragraph 64-65, 79-81; classification model 245 for text are trained to classify an image type of text for input image 215).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Zhu to provide trained model for classification of image type data.
        The motivation to combine the references is to provide selection of efficient encoding method based on classification of image data type such that the efficient encoding results in high quality image and less computation/storage (paragraph 18-21).



       Regarding claim 12, Zhu discloses the image processing apparatus according to claim 11, wherein the further trained model is configured to classify at least one of an image containing text, a landscape image, or a non-landscape image (paragraph 64-65, 79-81; classification model 245 for text are trained to classify an image type of text for input image 215).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of JP 2004110368 to Kodama.
       Regarding claim 13, Wang does not disclose the image processing apparatus according to claim 1, wherein the one or more controllers preset a process to be performed on an image having an image orientation error for each image type. 
        Kodama discloses wherein the one or more controllers preset a process to be performed on an image having an image orientation error for each image type (paragraph 8-10, 79, 83-85; CPU 41 (controller); document image having inclination error (rotation); depending on image type being vertical series, horizontal series, or natural image type, a preset process for determining document inclination based on edge information for different frequency components is setup for each image type).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Kodama to provide different processes to be performed based on image type for determination of image orientation.
        The motivation to combine the references is to use appropriate processing using edge information of high frequency component of JPEG type data to determine document rotation error accurately (paragraph 5-8, 13, 83-86).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030099395 to Wang in view of JP 2017098848 to Hikosaka further in view of JP 2013251744 to Koitabashi.
       Regarding claim 14, Wang does not disclose the image processing apparatus according to claim 1, wherein the image read by the reading device is an image read as a target to be stored.
        Koitabashi discloses wherein the image read by the reading device is an image read as a target to be stored (paragraph 53; scanned image data from the image reading unit is stored in folder in the server).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wang as taught by Koitabashi to provide storage processing for scanned image data.
        The motivation to combine the references is to provide multiple modes for processing scanned image data including storage and transmission that can be selected by user operation  (paragraph 51-53).


       Regarding claim 15, Koitabashi discloses the image processing apparatus according to claim 1, wherein the image read by the reading device is an image read as a target to be transmitted externally (paragraph 12, 51, 53; scanned image data is attached to email for transmission to external apparatus as destination).




       Regarding claim 16, Koitabashi discloses the image processing apparatus according to claim 1, wherein the mage read by the reading device is an image read as a target to be printed (paragraph 51, 53; in copy mode, scanned image data read is printed by image forming unit 29).









Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210390326 to Hattori.
US 10616443 to Lund.
JP 2007200280 to Yano.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


11/18/2022